EXHIBIT EPE HOLDINGS, LLC Consolidated Balance Sheet at December 31, 2009 and Report of Independent Registered Public Accounting Firm EPE HOLDINGS, LLC TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheet at December 31, 2009 3 Notes to Consolidated Balance Sheet Note 1 – Company Organization and Basis of Presentation 4 Note 2 – Summary of Significant Accounting Policies 6 Note 3 – Recent Accounting Developments 12 Note 4 – Equity-based Awards 13 Note 5 – Derivative Instruments, Hedging Activities and Fair Value Measurements 18 Note 6 – Inventories 25 Note 7 – Property, Plant and Equipment 26 Note 8 – Investments in Unconsolidated Affiliates 28 Note 9 – Business Combinations 31 Note 10 – Intangible Assets and Goodwill 32 Note 11 – Debt Obligations 36 Note 12 – Equity 44 Note 13 – Business Segments 44 Note 14 – Related Party Transactions 45 Note 15 – Income Taxes 49 Note 16 – Commitments and Contingencies 49 Note 17 – Significant Risks and Uncertainties 55 Note 18 – Subsequent Event 57 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of EPE Holdings, LLC Houston, Texas We have audited the accompanying consolidated balance sheet of EPE Holdings, LLC and subsidiaries (the "Company") as of December 31, 2009.This consolidated balance sheet is the responsibility of the Company's management.Our responsibility is to express an opinion on this consolidated balance sheet based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the balance sheet is free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.
